DETAILED ACTION
Election/Restrictions
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102 as being disclosed by Kazen-Moussavi et al. (10,00,452 B2).
Moussavi et al. discloses the method including:
Claim 1; receiving, from a transducer (e.g. 14 or 202) of the device, an audio signal comprising a detected sound; determining whether the detected sound comprises a non-verbal sound containing health information (e.g. see 206); if it is determined that the detected sound comprises a non-verbal sound containing health information, determining whether the non-verbal sound was produced by the user (e.g. see 208 and 210); and if it is determined that the non-verbal sound was produced by the user, storing data (see Fig. 3) relating to said non-verbal sound.
Claim 2; wherein the step of determining whether the non- verbal sound was produced by the user comprises performing a biometric process on the detected sound (see col. 3-4).
Claim 3; wherein performing the biometric process comprises comparing said detected sound with corresponding non-verbal sounds produced previously by the user (see col. 3-4).
Claim 4; wherein performing the biometric process comprises comparing said detected sound with corresponding non-verbal sounds produced previously by the user during an enrolment process (see col. 3-4).
Claim 5; wherein the step of determining whether the non- verbal sound was produced by the user comprises requesting the user to confirm whether they produced said non-verbal sound (see col. 6, where the step of confirming is performed by the action of a user choosing the desired data in the display)
Claim 6; wherein the step of determining whether the non- verbal sound was produced by the user comprises receiving information relating to movement of a device (see col. 2 and 5) being worn or carried by the user.
Claim 8; wherein the step of storing data relating to said non-verbal sound comprises storing data relating to a time at which the sound was produced (see Fig. 3).
Claim 9; wherein the step of storing data relating to said non-verbal sound comprises storing data relating to a duration of the sound (see Fig. 3).
Claim 10; wherein the step of storing data relating to said non-verbal sound comprises storing data relating to audible features of the sound (see Fig. 3).
Claim 11; performing an analysis of the non- verbal sound, and storing data relating to a result of said analysis (see Fig. 3).
Claim 12; wherein the step of storing data relating to said non-verbal sound comprises keeping a count of a number of said non-verbal sounds produced (see col. 7-8).
Claims 13-14; wherein the non-verbal sound is a cough or sneeze (inherently disclosed, see col. 8, lines 60-67).
Claim 15; wherein the non-verbal sound is an audible breathing sound (see col. 8).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724